Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 19, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144440                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  MICHIGAN DEPARTMENT OF                                                                                             Justices
  TRANSPORTATION,
           Plaintiff-Appellee,
  v                                                                SC: 144440
                                                                   COA: 297016
  CBS OUTDOOR, INC., COMMODITIES                                   Wayne CC: 07-707208-CC
  EXPORT COMPANY, and WALTER H.
  LUBIENSKI,
             Defendants-Appellees,
  and

  DETROIT INTERNATIONAL BRIDGE
  COMPANY,
            Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 19, 2012                  _________________________________________
           h0912                                                              Clerk